West, J.
The facts in this case are set forth in the case of Henry M. Cist v. The State of Ohio ex rel. Josiah Wilder, decided at the present term of this court.* The record shows, and the court finds that Amos Worthington resigned his membership in the board of education of “ separate school district,” formerly sub-district No. 15, in Mill Creek township, Hamilton county; and that afterwards Eber P. Strong was duly appointed by the clerk of said board to fill the vacancy thus created.
The questions of law arising are identical with those in Cist v. The State ex rel., &c., supra, the decision in which disposes of this case.
The judgment of the district court is reversed, and the cause remanded for further proceedings.
Welch, C. J., and White, Hay and MoIlvaine, JJ.-, concurred.

Ante, p. 338, et seq.